Title: Thomas Jefferson to Charles Clay, 25 April 1816
From: Jefferson, Thomas
To: Clay, Charles


          
            Th:J. to mr Clay
            Poplar Forest Apr. 25. 16.
          
          I return the 10. first volumes and will be glad of the next 10. I found several sheets of the 7th missing, but several some of them were stuck into other volumes which I restored to their proper place in the 7th but I have not examined it since to see if it is now perfect. Asparagus acceptable as usual. shall I not see you again? I shall be returning about the middle of the ensuing week. friendly salutations.
        